Citation Nr: 0819461	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights and benefits invoked 
against the appellant under Title 38, United States Code, was 
proper.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The appellant had recognized service in the Philippine 
Commonwealth Army from November 1941 to June 1945, in the 
Recognized Guerrilla Forces from June 1945 to January 1946, 
and in the Regular Philippine Army from January 1946 to June 
1946. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from and August 2005 decision by the Director of 
the Compensation and Pension Service, Department of Veterans 
Affairs (VA), who determined that the appellant had forfeited 
all rights, claims and benefits under the law administered by 
VA, as provided by title 38, United States Code.  A notice of 
disagreement was received in October 2005, a statement of the 
case was issued in January 2006, and a substantive appeal was 
received in March 2006.   The VA Regional Office (RO) in 
Manila, Philippines currently has jurisdiction over the 
appellant's claims folder.  The appellant and his son 
appeared at a personal hearing before the RO in December 
2004.


FINDINGS OF FACT

1.  The appellant was a member of the Japanese sponsored and 
controlled Bureau of the Constabulary from March 1944 to 
October 1944.

2. The appellant, on his November 2003 VA Form 21-4169, 
Supplemental to VA Forms 21-526, 21-534, and 21-535 (For 
Philippine Claims), knowingly stated that he was not a member 
of any pro-Japanese, pro-German or anti-American-Filipino 
organization, including the Bureau of the Constabulary.




CONCLUSIONS OF LAW

1.  The appellant rendered assistance to an enemy of the 
United States, and thereby forfeited all rights, claims and 
benefits under all laws administered by VA.  38 U.S.C.A. § 
6104(a) (West 2002); 38 C.F.R. § 3.902 (2007).

2.  The appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, and thereby forfeited all 
rights, claims and benefits under all laws administered by 
VA.  38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant in June 2004, which was prior to the 
August 2005 forfeiture decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel records as well as statements and 
applications from the veteran.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, a medical examination is not germane to the issue 
on appeal.

Moreover, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet.App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).

As discussed in more detail below, as a matter of law, the 
appellant forfeited all rights, claims, and benefits under 
all laws administered by VA, and the appellant's claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Further, the RO and the Director of Compensation and Pension 
Service considered all of the relevant evidence of record and 
all of the applicable law and regulations when it adjudicated 
the claim, and the Board has done the same.  As such, there 
has been no prejudice to the appellant that would warrant a 
remand, and the appellant's procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

Under the relevant laws and regulations, any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R.  § 3.901.

The language of 38 U.S.C.A. § 6103 plainly states that a 
person who commits fraud in connection with his or her claim 
or award of benefits, loses all rights, claims, and benefits.  
See also Trilles v. West, 13 Vet.App. 314, 322 (2000).

Under 38 U.S.C.A. § 6104(a), any person shown by evidence 
satisfactory to the Secretary of the VA to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  See also 38 C.F.R. § 3.902.

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles at 320- 22, 326-27.  Such a standard 
of proof is much higher than the typical claims adjudication 
standard.  The Board must determine whether the evidence 
establishes "beyond a reasonable doubt" that the appellant 
knowingly made or caused to be made false or fraudulent 
statements concerning a claim for benefits.  The 
determination of whether the appellant knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet.App. 388 (1997).

It should also be noted that forfeiture will not be declared 
until an individual has been notified by VA of the right to 
present a defense and notice of the specific charges, a 
detailed statement of the evidence supporting the charges, 
citation and discussion of the applicable statute, the right 
to submit a statement or evidence within 60 days either to 
rebut or explain, and the right to a hearing within 60 days. 
38 C.F.R. § 3.905(b).  In the present case, the record shows 
that the appellant was duly notified of the proposed 
forfeiture action by letter dated in August 2004.  The letter 
clearly informed the appellant of his right to submit a 
response within the 60-day period as well as his right to a 
hearing.  The Board finds that this procedural due process 
requirement was met in this case.

The Board observes that it is an acknowledged fact, accepted 
by VA, that the Bureau of Constabulary (BC) was created 
primarily to assist the Japanese in, and was used for, 
apprehending guerillas and guerilla suspects and in 
suppressing guerilla resistance activities in furtherance of 
the Japanese war effort against the United States and its 
allies.

In the instant case, in May 1996, the veteran requested 
compensation for disabilities that he attributed to being a 
prisoner of war (POW) during World War II from July 1942, to 
September 1942.   The RO then undertook development of this 
claim and sought verification of the veteran's POW status.  A 
service document from the United States Army Reserve 
Personnel Center (ARPERCEN) certified that the appellant had 
prewar service from November 2, 1941, to December 7, 1941, 
was in beleaguered status from December 8, 1941, to May 5, 
1942.  He was noted to be missing from May 6, 1942, to May 
24, 1942 and he had no casualty status from May 25, 1942, to 
June 11, 1945, and on June 11, 1945, his status under the 
Missing Persons Act was terminated.  The appellant then 
served in the Recognized Guerilla Service from June 12, 1945, 
to January 15, 1946 and in the Regular Philippine Army from 
January 16, 1946, to June 26, 1946.   The document also 
showed that the veteran was not entitled to receive pay from 
March 25, 1944, to October 14, 1944, as he was employed by 
Japan.  

Moreover, the appellant's service records included a copy of 
his January 1946 Affidavit of Philippine Army Personnel that 
showed he served in the Japanese sponsored BC from March 24, 
1944, to October 15, 1944, and received pay in the amount of 
P126.00.  Moreover, a list from the Manila Loyalty 
Development Unit (LDU) also showed that the appellant was 
appointed as a private in the BC on March 22, 1944.    

In August 1996, the RO notified the appellant that the United 
States Army had certified that the appellant had no prisoner 
of war status and requested additional information from the 
appellant.  That same month, the RO also sent a letter to the 
appellant along with a copy of a list from the LDU requesting 
additional information concerning his employment with the 
Japanese in the BC. 

In September 1996, the veteran submitted a statement 
providing that to the best of his knowledge and belief, he 
never worked with the Japanese in the BC.  He indicated that 
while he was a POW from July 1942 to September 1942, he was 
required to attend lectures conducted by the Japanese. 

During this time, the RO conducted a field investigation to 
determine whether the appellant was a POW and in an April 
1998 Administrative Decision, the RO determined that the 
appellant was a POW from July 16, 1942, to August 31, 1942.  
In an October 1998 rating decision, the RO granted service 
connection for malaria, effective May 23, 1996, but denied 
all the remaining service connection issues.  Thereafter, the 
appellant continued to file claims for service connection for 
various disabilities, which were all denied in subsequent 
rating decisions.  

In March 2004, the RO requested additional information from 
the Washington National Records Center (WNRC) concerning the 
appellant's loyalty.  That same month, the RO sent a letter 
to the appellant providing that it was checking on his 
loyalty status and requested that he completed the enclosed 
VA Form 21-4169, Supplemental to VA Forms 21-526, 21-534, and 
21-535 (For Philippine Claims).  

In April 2004, the RO received a completed VA Form 21-4169, 
Supplemental to VA Forms 21-526, 21-534, and 21-535 (For 
Philippine Claims) from the appellant.  Significantly, as 
part of this Form, when asked whether he was a member of any 
Pro-Japanese, Pro-German, or Anti-American- Filipino 
organizations, the appellant stated "none, I was never a 
member of any Japanese organization."  Moreover, he checked 
the box "No" regarding whether he had belonged to certain 
specified organizations during the Japanese occupation, 
including the BC.  Finally, he signed his name to the bottom 
of this form, under the following certification: "I hereby 
certify that I have had read to me all the questions and 
answers in this application, and that the answers to all the 
above questions are true and complete to the best of my 
knowledge and belief and that I have submitted all available 
information and evidence in support of this application, with 
full knowledge of the penalty provided for making a false 
statement as to a material fact in such application and 
knowing that if any statement is false, I may forfeit all 
rights to benefits from the United States Department of 
Veterans Affairs."  That same month, the WNRC responded to 
the RO's request and provided a copy of a card confirming 
that the appellant was a member of the BC.  

In May 2004, the RO deferred authorization pending further 
development concerning the veteran's employment with the BC.

In August 2004, the RO issued a proposed administration 
decision concerning whether the evidence warranted submission 
for consideration of forfeiture for aiding the enemy and 
fraud under 38 U.S.C.A. §§ 6103(a) and 6104(a).  Among other 
things, the RO noted the loyalty documents from the WNRC and 
LDU, which showed that the appellant was assigned to the 
Japanese sponsored and controlled BC on March 22, 1944.  The 
RO also informed the appellant that he denied having been a 
member of the BC, but that documents from the WNRC and the 
LDU showed otherwise.

By a January 2005 administration decision, the RO concluded 
that the evidence of record was sufficient to warrant 
submission for consideration for forfeiture for fraud and 
aiding the enemy.  Thereafter, in August 2005, the VA 
Director of the Compensation and Pension Service determined 
that the appellant had forfeited all rights, claims and 
benefits under the laws administered by VA, as provided by 
title 38, United States Code, §§ 6103(a) and 6104(a).

The Board acknowledges that the veteran has submitted several 
statements in which he asserts that he was assigned by a 
Filipino guerilla officer to work at the BC as a deep 
penetration agent.  In sum, he claimed that he was 
essentially commanded to spy on the Japanese and report their 
movements to the guerrilla forces.  Although unclear, he also 
indicated that he was never a member of any pro-Japanese or 
pro-German organization.  Further, he stated that he was 
never investigated by the Unites States Army, indicted for 
treason before a court or tried before a loyalty status 
board.  He also indicated that his performance while in the 
Philippine Army and guerillas was excellent.  The veteran was 
afforded a personal RO hearing in December 2004; however, it 
does not appear that testimony was taken and a Report of 
Contact showed that the veteran's son was helping the veteran 
prepare his papers due to the latter's senility.  

After reviewing the evidence, the Board finds that the record 
shows, beyond a reasonable doubt, that the appellant 
knowingly and willingly attempted to conceal from VA his 
involvement with the BC.  When he filed his claim seeking 
service connection for multiple medical conditions, he 
knowingly made false statements regarding any such 
involvement.  Specifically, when asked on the VA Form 21-4169 
whether he had had any involvement with any pro-Japanese or 
anti-American organizations, the appellant stated that he had 
not.  Moreover, when asked whether he had belonged to the 
Bureau of Constabulary or the Philippine Constabulary, the 
appellant again stated that he had not.  By signing the VA 
Form 21-4169, he asserted that all of these statements were 
true.  However, his January 1946 Affidavit of Philippine Army 
Personnel indicated that he had worked for the Japanese 
Bureau of Constabulary.  The documents from NRC and LDU also 
certified that the appellant worked for the Japanese in this 
capacity during World War II.  Moreover, in subsequent 
statements, the appellant acknowledged that he was a member 
of the BC despite his statements to the contrary on the VA 
Form 21-4169.

Based on the foregoing, the Board finds that the appellant 
knowingly made false statements in a claim for benefits under 
the laws administered by VA. The Board acknowledges that the 
appellant has contended in various statements that he joined 
the BC as an agent for the Philippine guerrilla forces.  
Nevertheless, this does not change the fact that he knowingly 
made false statements when specifically asked about such 
membership on the VA Form 21- 4169, and that this Form made 
it clear that such false statements could result in the 
forfeiture of all benefits.  Further, in a September 1996 
statement when asked about his employment with the Japanese, 
the veteran explicitly stated that he had never worked for 
the BC.  Moreover, given the fact that he made false 
statements, his credibility regarding the circumstances under 
which he joined the BC is greatly diminished.  Additionally, 
the various documents from the WNRC and LDU contradict the 
appellant's assertions regarding the circumstances of his 
membership with the BC.

Inasmuch as the appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, he forfeited all rights, claims, 
and benefits under all laws administered by VA. 38 U.S.C.A. § 
6103(a); 38 C.F.R.  § 3.901.

Moreover, the Board notes that by virtue of his service with 
the Bureau of the Constabulary, the appellant rendered 
assistance to an enemy of the United States during World War 
II even if such assistance did not include carrying a gun or 
patrol duty.  The various records from the WNRC and LDU 
supports this finding. Consequently, by this service he 
forfeited all accrued or future gratuitous benefits under 
laws administrated by VA pursuant to 38 U.S.C.A. § 6104(a); 
38 C.F.R.  § 3.902.  See Holbrook v. Brown, 8 Vet.App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative).

In summary, the Board concludes that the evidence 
demonstrates beyond a reasonable doubt that the appellant 
knowingly rendered assistance to the enemy and fraudulently 
made false statements and certifications regarding the 
assistance he rendered to an enemy of the United States in 
his claim for benefits under the laws administered by VA.  
Forfeiture of all rights and benefits under title 38, United 
States Code under such circumstances is proper.  See 38 
U.S.C.A. §§ 6103, 6104; 38 C.F.R. §§ 3.901, 3.902; Trilles, 
supra.


ORDER

Forfeiture of all rights and benefits under title 38, United 
States Code under such circumstances is proper.  The appeal 
is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


